PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Niagara Bottling, LLC
Application No. 16/502,582
Attorney docket number: 216628-9048-US03
Filed: 3 Jul 2019
For: Plastic Container


:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition captioned as a “ PETITION TO ACCEPT DELAYED CLAIM FOR PRIORITY UNDER 37 C.F.R. 1.55(c),” filed January 10, 2022, that is being treated as a petition under 37 CFR 1.55(e) for acceptance of a delayed claim of priority.

The petition is DISMISSED.

This pending nonprovisional application did not include a reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.  Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d), this is a petition that is properly considered under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country, and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)(6)), unless previously submitted;
	(2)	the petition fee as set forth in 37 CFR 1.17(m);
	(3)	a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional); 
(4)	the above-identified nonprovisional application must be filed within 12 months (six months in the case of a design application) of the filing date of the foreign application, or be entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was not filed later than twelve months (six months in the case of a design application) of the filing date of the foreign application.  This right of priority may be restored upon petition pursuant to 37 CFR 1.55(c) if the above-identified nonprovisional application was filed after 12 months (six months in the case of a design application) of the filing date of the foreign application but within 2 months of this period; and
(5) 	a certified copy of the foreign application, unless previously submitted or an exception in 37 CFR 1.55(h), (i), or (j) applies. 

The petition is dismissed on two grounds because it lacks items (3) and (5) above.  Regarding item (5), the petition is neither accompanied by a certified copy of the foreign application nor demonstrates that an exception provided in 37 CFR 1.55(h), (i), or (j) applies.  Petition appears to be relying on priority claim to the DE 10 2012 003 219.6 application in U.S. Patent Application 14/271,947 of which the instant application is a continuation. Under 37 CFR 1.55(h), the requirement for a certified copy of a foreign application is satisfied “if a prior-filed nonprovisional application for which a benefit is claimed under 35 U.S.C. 120, 121, 365(c), or 386(c) contains a certified copy of the foreign application and such prior-filed nonprovisional application is identified as containing a certified copy of the foreign application.”  The petition does not identify the prior-filed nonprovisional application 14/271,947, to which this application claims a benefit under 35 U.S.C. 120, as containing a certified copy of the foreign application.  In a renewed petition, Applicant may consider whether the application 13/771,241, meets the requirements for an exception under 37 CFR 1.55(h).  

In regard to item (3), the petition includes a statement indicating the entire delay in providing the priority claim was unintentional. 37 CFR 1.55(e) requires applicant provide a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional. The language in the petition varies from that required by 37 CFR 1.55(e) but is being construed to mean that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional. Petitioner(s) must inform the Office if this is an incorrect interpretation.

While the statement of unintentional delay is construed as meeting the requirement of 37 CFR 1.55(e)(4), the petition lacks the additional explanation required by 85 FR 1222 (Mar. 2, 2020) when the delay in claiming priority is more than two years.  Specifically, in the instant application the claim of foreign priority should have been filed within four months of the filing date of the instant application (i.e., November 4, 20191).  37 CFR 1.55(d)(1).  Instead, the claim of foreign priority was not asserted until this petition along with an application data sheet (ADS) were filed on January 10, 2022.  

The USPTO is concerned with three periods of delay.  The first period of delay petitioner must address on renewed petition is the delay in filing the foreign priority claim. Petitioner must explain the delay between when the priority claim was due and when the priority claim was filed.  The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.55. Petitioner must explain why the initial petition was not filed until January 10, 2022.  The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.55.

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.55, regardless of the circumstances that originally resulted in the failure to timely submit the foreign priority claim.  Petitioner is also reminded the burden of proof to establish that the delay from the due date for the foreign priority claim until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. § 119 and 37 CFR 1.55 rests with the petitioner.  

The party whose delay is relevant is the party having the right or authority to file the foreign priority claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

A renewed petition addressing the deficiencies listed above must be filed if reconsideration is desired.  Additionally, the Application Data Sheet accompanying the renewed petition requires a signature in accordance with 37 CFR 1.33(b).2  The current signatory, Hami Z. Sayed (#52,544), does not appear to be associated with customer number 17337, which has been given the power of attorney to prosecute the instant application.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web3 


Any questions concerning this matter may be directed to the undersigned at (571) 272-4914.  
               
/Ramesh Krishnamurthy/Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 November 3, 2019 was a Sunday and the next succeeding business day was Monday, November 4, 2019.  35 USC 21.
        2 The signature on the Application Data Sheet, dated January 10, 2022 appears to be the same as the signature on the Application Data Sheet, dated July 3, 2019.
        3 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)